
	

113 HRES 251 IH: To honor Larry Holmes for his career and community service on the 35th anniversary of his winning the WBC World Heavyweight Title.
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 251
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Mr. Cartwright (for
			 himself and Mr. Dent) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		To honor Larry Holmes for his career and
		  community service on the 35th anniversary of his winning the WBC World
		  Heavyweight Title.
	
	
		Whereas Larry Holmes is a retired American professional
			 boxer;
		Whereas Holmes was born on November 3, 1949;
		Whereas Holmes defeated Ken Norton on June 9, 1978, to
			 become the WBC World Heavyweight Champion;
		Whereas Holmes won 48 consecutive bouts and retained his
			 title for over 7 years;
		Whereas Holmes defeated Muhammad Ali, who is known as
			 the greatest of all time, on February 10, 1980;
		Whereas Holmes finished his career with a record of 69–6
			 and was inducted into the International Boxing Hall of Fame;
		Whereas his success has not been limited to the boxing
			 ring;
		Whereas Holmes has successfully run a number of businesses
			 in and around downtown Easton, Pennsylvania, participating in a renewal of the
			 area;
		Whereas his investments in Easton have included many
			 charitable endeavors;
		Whereas his Run with the Champ 5-kilometer
			 race has helped raise awareness of physical fitness for 35 years;
		Whereas Holmes has endowed a charitable foundation that
			 advances post-secondary education by awarding four $5,000 scholarships to
			 students who enroll in community colleges;
		Whereas Holmes has received the Jaycee’s National
			 Outstanding Young Man Award;
		Whereas the Daughters of the American Revolution awarded
			 Holmes the Medal of Honor for trustworthiness; and
		Whereas Holmes has been a pillar of his community: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 honors Larry Holmes on the 35th anniversary of his WBC World Heavyweight
			 Championship victory—
			(1)for his stellar
			 boxing career; and
			(2)for the meaningful
			 community service he has performed throughout his life.
			
